The indictment charges two grounds of aggravation, first, with a deadly weapon by shooting at Shot Adams, and second, with premeditated design and by means calculated to inflict great bodily injury upon the said Shot Adams, that is, by the use of a gun, etc. Appellant was convicted of aggravated assault, and his punishment assessed at a fine of one hundred dollars.
The case was tried in the County Court, which adjourned on 25th of March, 1911. The statement of facts is not embodied in the transcript, but is sent up in an independent document. This was *Page 488 
filed on April 24, nearly thirty days after the adjournment of the court. Motion is made by the Assistant Attorney-General to strike out the statement of facts because the court was without authority to file the statement of facts after twenty days subsequent to adjournment of the court. This motion is well taken. The statement of facts in the County Court must be filed within twenty days, or rather not later than twenty days after adjournment of court, as must be the bills of exception. The bills of exception were also filed on the 24th of April. This appeal, therefore, will be decided without reference to the statement of facts and bills of exception. Eliminating these, all the errors pertaining to the admission and rejection of evidence, and rulings of the court thereupon, and charges given and special charges refused, can not be intelligently reviewed. Without the statement of facts it will be practically impossible for us to consider these matters. The charge may have been entirely applicable and correct with reference to the case as made before the jury, and in the absence of the statement of facts, this presumption will obtain, not only so as to the charges given, but as to those refused.
Finding no reversible error in the record as presented, the judgment is affirmed.
Affirmed.
[Rehearing denied November 29, 1911. — Reporter.]